Title: From Thomas Jefferson to Andrew Russell, 3 April 1808
From: Jefferson, Thomas
To: Russell, Andrew


                  
                     Washington Apr. 3. 08.
                  
                  To Capt. Russell, Lt. Kirk, Ens. Dearmond, and the privates of the Warrior run volunteers attached to the 2d. brigade, 9th. division of the Pensylvania militia.
                  The offer of your service, fellow citizens, in support of the rights of your country merits and meets the highest praise; and I tender you for your country the thanks you so justly deserve.   Having desired the Governor of the State to carry the acts concerning volunteers into execution, the acceptance of the services of those who offer has been of course left also with him. to him therefore I must pray you to renew the tender you have made to me, and to accept my respectful salutations.
                  
                     Th: Jefferson 
                     
                  
               